[Letterhead of Baker McKenzie, LLC] VIA EDGAR January 13, 2010 Jessica Barberich Assistant Chief Accountant Division of Corporation Finance United States Securities and Exchange Commission Washington, D.C. 20549 RE: Redwood Mortgage Investors VI, a California Limited Partnership Form 10-K for the year ended December 31, 2008 File No. 0-17573 Dear Ms. Barberich: We represent Redwood Mortgage Investors VI, a California Limited Partnership (the “Partnership”).This letter is in reference to the comment letter, dated January 6, 2010, from the staff of the Securities and Exchange Commission, related to the above filing. As I indicated in a voicemail message that I left for Duc Dang, SEC Staff Attorney, the Partnership plans to respond to this comment letter by or before February 26, 2010.Please contact me know if this schedule is in any way a problem. Sincerely, /s/ Stephen J.
